NUMBER 13-15-00054-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

RUSSELL WAYNE MCSLAND,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 24th District Court
                   of Jackson County, Texas.
____________________________________________________________

                        ORDER ABATING APPEAL
              Before Justices Garza, Benavides, and Longoria
                             Order Per Curiam

      This cause is before the Court on appellant’s motion to proceed pro se.

Appellant’s court-appointed counsel filed a brief on July 16, 2015. Appellant states that

he wants to represent himself in this appeal.
       The Court, having considered appellant's pro se motion and the appellant's

apparent desire to proceed on appeal without the benefit of counsel, is of the opinion that

the appeal should be abated in accordance with Hubbard v. State, 739 S.W.2d 341 (Tex.

Crim. App. 1987).     The trial court is ordered to immediately conduct a hearing to

determine if appellant desires to proceed pro se. The trial court is required to make the

appellant aware of the dangers and disadvantages of self-representation and to develop

evidence as to whether appellant's apparent decision to relinquish the obvious benefits

associated with having appointed appellate counsel and to proceed pro se is knowingly

and intelligently made.

       The trial court is further ordered to make appropriate                 findings and

recommendations and forward a transcription of the hearing to this Court within fifteen

days from the date of this order. If the trial court finds that appellant knowingly and

intelligently waives his right to counsel in compliance with TEX. CODE CRIM. PROC. art.

1.051(g), then the trial court shall make a copy of the clerk’s record and reporter’s record

available to appellant so that he can file his brief. Appellant’s brief shall be filed thirty

days from the date he receives the record.

       Appellant’s motion to proceed pro se is CARRIED WITH THE CASE pending

receipt and review of the trial court’s findings and conclusions on remand. The appeal

is ordered ABATED.

                                                                       PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of September, 2015.

                                             2